Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.

                           CLAIMS UNDER EXAMINATION
Claims 1-4, 8-15, 17 and 19 are pending and have been examined on their merits.

                                                        PRIORITY
  A certified translation of FR11/02556, filed 19 August 2011, has not been provided.



WITHDRAWN REJECTIONS

The previous grounds of rejection have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 19 have been amended to recite “wherein the fungus strain initially simultaneously produces biomass and enzymes, and over time tends towards an equilibrium state wherein substantially only enzymes are made”. The recited limitation is not supported by the original disclosure, and is considered new matter. The original disclosure includes the abstract, specification, drawings and claims filed on 19 February 2014  (the filing of the PCT application of which the instant application is a national stage entry). While the specification discloses a strain of fungi that “simultaneously produces biomass and enzymes and tends towards an equilibrium state where it makes only enzymes” (page 6, lines 30-34), the specification does not disclose this process occurs over time as now recited in the claims.

An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-15, 17 and 19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19 have been amended to recite “wherein the fungus strain initially simultaneously produces biomass and enzymes, and over time tends towards an equilibrium state wherein substantially only enzymes are made”. It is unclear what the Applicant means by “tends towards”. The term “tends” means to regularly or frequently behave in a certain way (Oxford Dictionary). It is unclear if the claim means sometimes an equilibrium state occurs (i.e. sometimes has a tendency to) and sometimes it does not (i.e., sometimes has a tendency not to), or if the claim means something different. It is unclear what values are encompassed by the term “towards”. The metes and bounds of the claim are unclear. Appropriate correction is required. All claims that depend from claims 1 and 19 are included in this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the flow of the carbon source is in the range of 70 to 100 mg per gram of cellular biomass per hour. The claim depends form claim 19. Claim 19 recites the flow of the carbon source is in the range of 80 to 90 mg per gram of cellular biomass per hour. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 1-4, 8-15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103a as being obvious over Warzywoda et al. (Process for the production of cellulolytic and hemicellulolytic enzymes using distillation residues from the ethanolic fermentation of enzymatic hydrolyzates of (ligno)cellulosic materials. US2006/0177917) in view of Philippidis et al. (Cellulase Production Technology. American Chemical Society, 1994 Enzymatic Conversion of Biomass for Fuels Production Chapter 9 pp 188-217) and Mukhopadhyay et al. (Effect Of Fermentation Variables On Cellulase Production By Trichoderma sp. Biotechnology Letters volume 1, pages 205–210; 1979) as evidenced by Cambridge Dictionary and Ohrstrom et al. (Lactose. Chemistry World. 2014, pages 1-3). 
 
Warzywoda teaches a method of producing cellulolytic enzymes (Abstract). Cellulase is said cellulolytic enzyme ([0030]).  The strains used for the production of cellulolytic enzymes are strains of fungi from the Trichoderma, preferably from the Trichoderma reesei species ([0032]). Therefore the art teaches the use of filamentous fungi. To obtain good enzyme productivity, it is necessary to add a source of carbon which can be rapidly assimilated to allow the Trichoderma reesei to grow, and an inducer substrate which allows expression of cellulases and secretion into the culture medium ([0016]). Lactose may act as a carbon source and an inducer ([0016]). As evidenced by Chemistry World, lactose is water soluble (page 2, fourth paragraph).
 
Warzywoda teaches the following regarding the culture of said fungi during production of enzymes ([0033]):

These strains are cultivated in stirred and aerated fermenters under conditions compatible with their growth and the production of enzymes. Depending on its nature, the carbon-containing substrate selected to produce the biomass is introduced into the fermenter before sterilization or it is sterilized separately and introduced into the fermenter after sterilizing the latter to produce an initial concentration of 20 to 35 g/l; the inducing source does not need to be added in this phase. An aqueous solution containing the substrate selected for the production of enzymes is prepared in a concentration of 200-250 g/l; this solution must contain the inducer substrate. It is injected after exhaustion of the initial substrate in order to supply an optimized quantity, between 35 and 45 mg/g of cells (fed batch). The residual concentration of sugar in the culture medium is less than 1 g/l during this fed batch phase.
 
Cultivation in a stirred and aerated fermenter is interpreted to read on a stirred, aerated bioreactor. As recited above, Warzywoda teaches a “phase” comprising adding a “carbon-containing substrate” selected to “produce the biomass” to a fermenter at a concentration of 20-35 g/L. Examiner notes the disclosed range overlaps with the claimed range of 10 to 30 g/L. In Example 4 of the invention, Warzywoda teaches a biomass can be batch produced with 20 g/l xylose (carbon substrate). This concentration reads on the claimed range. A carbon-containing substrate is interpreted to read on a “carbonaceous growth substrate” as recited in step (a) of claim 1. Further, a step to “produce the biomass” is interpreted to read on a step of “growing” as recited in (a) of claim 1. It of note Warzywoda identifies biomass is “batch produced” ([0049]). As recited above, the inducer does not need to be added to “this phase”. Therefore the phase identified above is interpreted to occur in a batch phase.

As recited above, Warzywoda teaches inducer is added in a different “phase” than the carbon-containing substrate selected to produce the biomass ([0033]). Therefore the art teaches a two phase (hence, two step) method. Examiner notes in Example 1 the art teaches after 46 hours growth, the initial substrate from the fermenter was exhausted and the 250 g/l lactose solution was continuously injected at a flow rate of 4.5 ml/h to a time period of 142 hours. The term “continuous” is defined as “without a pause or interruption” (Cambridge Dictionary). Continuous injection is interpreted to mean the carbon source is added throughout the second phase without interruption. 

Warzywoda teaches an aqueous solution containing the substrate selected for the production of enzymes is prepared in a concentration of 200-250 g/l; this solution must contain the inducer substrate (supra).  As recited above, Warzywoda teaches for good enzyme production, it is necessary to add a source of carbon that allows Trichoderma reesei to grow and an inducer substrate which allows expression of cellulases and secretion into the culture medium. It is of note Example 4 discloses enzymes are produced in fed batch with a solution from a residue (hence, an inducer) in which xylose has been added (hence, a sugar that is carbon source).

Warzywoda teaches Examples 4 and 5 illustrate the invention while Examples 1 to 3 are examples. It is of note Example 4 states “fermentation was carried out under the conditions described in Example 2”. Example 2 states growth is conducted for 27 hours ([0044]). Warzywoda does not explicitly teach 24 hours as now recited in claim 1.

While Warzywoda teaches the solution injected after exhaustion of the initial substrate in order to supply an optimized quantity, between 35 and 45 mg/g of cells (fed batch) (supra), the art does not specifically teach a limiting flow of carbon source in the range of 80 to 90 mg per gram of cellular biomass per hour in step (b).
 
Warzywoda does not specifically teach a bioreactor that has a volumetric oxygen transfer coefficient, kLa, in the range of 40 to 180 h-1.
 
Mukhopadhyay et al. study the effect of cultivation conditions on enzyme productivity in Trichoderma. Table 1 disclose cell mass and cellulase productivity as a function of
agitation and kLa. The art examines these parameters at kLa between 80 and 360.  Examiner notes a kLa of 80  reads on the range recited in claim 1. Examiner notes higher agitation speed produces higher kLa. Relative to kLa values of 360, 295, 228 and 155, kLa of 80 produced the highest enzyme productivity.


Philippidis evaluates the current status of research and development in cellulase enzyme production (Abstract). The art teaches the following (page 208, second paragraph):

In a comparative study of a batch, fed-batch, one-stage continuous, and two stage continuous production of cellulase by T. reesei Rut C30 using Solka Floe cellulose, the fed-batch operation was reportedly superior to the other modes with regard to enzyme concentration, yield, and productivity (54). Cellulose was fed whenever a decrease in cell growth rate was detected. Cellulase concentration was found to be proportional to the substrate feeding rate at the expense, however, of enzyme productivity. After 8.3 days of cultivation in 100 g/L Solka Floe cellulose, the cellulase concentration reached 22,400 I U / L at an average production rate of 247 IU/L/h. During another fed-batch study in a 14-L fermenter with the same organism, but at 232 g/L of ball-milled cellulose, the productivity reached 427 I U / L / h and the concentration 57,000 I U / L (57).
 
As set forth above, Warzywoda teaches a first growth phase. While Warzywoda teaches 27 hours, it would have been obvious to perform step a) for 24 hours. Because Warzywoda teaches biomass is produced in this phase, one would optimize the growth phase to obtain the desired amount of biomass growth.

It would have been obvious to combine the teachings of the prior art by optimizing the feed rate. While Warzywoda does not explicitly teach a flow of carbon source in the range of 80 to 90 mg per gram of cellular biomass per hour, the art teaches a substrate solution containing inducer is fed at a rate of 35 and 45 mg/g of cells per hour in a fed-batch phase. Philippidis teaches cellulase concentration is proportion to the substrate feeding rate. One would try increasing the feed rate to increase the concentration of cellulase produced. While Philippidis teaches enzyme productivity can be affected, the art goes on to teach that productive (hence, active) enzymes are still produced. Therefore the art does not teach away from increasing the feed rate. One would use the kLa taught by Mukhopadhyay since the reference discloses this variable can be optimized to improve cellulase productivity. One would have had a reasonable expectation of success since Philippidis and Mukhopadhyay teach feed rate and kLa  are variable that can be adjusted to increase cellulase concentration and productivity. It would have been obvious to modify the carbon feed rate disclosed by Warzywoda. As the substrate feed rate affects the reaction time and cellulase production, one would have been motivated to optimize the concentration during routine experimentation to achieve the desired product yield and reaction time.
 
It would have been obvious to use a bioreactor a kLa of 80 h-1 because Warzywoda et al. teach a method of growing filamentous fungi in a stirred bioreactor (hence, with agitation), and Mukhopadhyay teaches that a kLa of 80 h-1 can be used to produce a filamentous fungi in a bioreactor using agitation. Thus, one would use said kLa value because it is known in the art, and would yield predictable success when growing a filamentous fungi in a bioreactor using agitation. As set forth above, Mukhopadhyay discloses higher enzyme productivity can be achieved at kLa of 80 h-1. Therefore one of ordinary skill would use this the claimed kLa to optimize the productivity of the cellulase produced in the claimed method.

As written, it is the Examiner’s position “thereby producing the cellulase enzymes and simultaneously producing biomass” is the result of the two part process under the claimed conditions. Examiner notes the Instant Specification teaches “By limiting this flow to values in the range 50 to 140 mg of sugar per gram of biomass per hour, when under limitation conditions, the strain simultaneously produces biomass and enzymes and tends towards an equilibrium state where it makes only enzymes” ([0054]). 
Further, because Warzywoda teaches a two-step method of producing enzymes using a filamentous fungi and the claimed conditions are rendered obvious, it would be expected to produce cellulase enzymes and simultaneously produce biomass as claimed.
 
Further, the following is noted from the MPEP:

MPEP 2144.05 [R-5]: Optimization Through Routine Experimentation
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


Therefore claim 1 is rendered obvious (claim 1).

Warzywoda teaches a source of carbon may be glucose, lactose of xylose ([0027]). 
Therefore claim 8 is rejected (claim 8)

Warzywoda teaches hydrolyzed cellulose material may be used as an inducer ([0017]), and teaches cellulose and lactose are suitable for use as an inducer. Therefore claim 9 is rejected (claim 9).

As recited above, Warzywoda teaches “the carbon-containing substrate selected to produce the biomass is introduced into the fermenter before sterilization or it is sterilized separately and introduced into the fermenter after sterilizing”. Therefore the art teaches the substrate for biomass growth can be introduced before sterilization, or sterilized separately and introduced after sterilization. Therefore claims 10-11 are included in this rejection (claims 10-11).

It would be obvious to sterilize the inducer carbonaceous substrate since Warzywoda teaches components added to the fermenter are sterilized either before they are added, or once in the fermenter. The skilled artisan would do so to eliminate contamination.
Therefore claim 12 is rendered obvious (claim 12).
 
As recited supra, the art discloses the use of Trichoderma reesei. Therefore claim 13 is included in this rejection (claim 13). 

The art teaches the use of T. reesei “modified by mutation-selection processes” ([0032]). Therefore claim 14 is rejected (claim 14).

The “carbonaceous growth substrate” recited in claim 15 is interpreted to refer to the “at last one carbonaceous growth substrate” recited in step (a) of claim 1. It would be obvious to use a substrate that is not cellulose since Warzywoda teaches cellulose may be replaced with lactose, glucose and xylose ([0016]). It would have been obvious to substitute a lactose, glucose and xylose for cellulose in the disclosed method, as KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. Therefore claim 15 is included in this rejection (claim 15).

Claim 17 is rendered obvious on the same grounds set forth in the rejection of claim 1 (claim 17).

With the exception of “24 hours” in step (a), Examiner notes claim 19 recites the same limitations of claim 1.

It would have been obvious to combine the teachings of the prior art by optimizing the feed rate. While Warzywoda does not explicitly teach a flow of carbon source in the range of 80 to 90 mg per gram of cellular biomass per hour, the art teaches a substrate solution containing inducer is fed at a rate of 35 and 45 mg/g of cells per hour in a fed-batch phase. Philippidis teaches cellulase concentration is proportion to the substrate feeding rate. One would try increasing the feed rate to increase the concentration of cellulase produced. While Philippidis teaches enzyme productivity can be affected, the art goes on to teach that productive (hence, active) enzymes are still produced. Therefore the art does not teach away from increasing the feed rate. One would use the kLa taught by Mukhopadhyay since the reference discloses this variable can be optimized to improve cellulase productivity. One would have had a reasonable expectation of success since Philippidis and Mukhopadhyay teach feed rate and kLa  are variable that can be adjusted to increase cellulase concentration and productivity. It would have been obvious to modify the carbon feed rate disclosed by Warzywoda. As the substrate feed rate affects the reaction time and cellulase production, one would have been motivated to optimize the concentration during routine experimentation to achieve the desired product yield and reaction time.
 
It would have been obvious to use a bioreactor a kLa of 80 h-1 because Warzywoda et al. teach a method of growing filamentous fungi in a stirred bioreactor (hence, with agitation), and Mukhopadhyay teaches that a kLa of 80 h-1 can be used to produce a filamentous fungi in a bioreactor using agitation. Thus, one would use said kLa value because it is known in the art, and would yield predictable success when growing a filamentous fungi in a bioreactor using agitation. As set forth above, Mukhopadhyay discloses higher enzyme productivity can be achieved at kLa of 80 h-1. Therefore one of ordinary skill would use this the claimed kLa to optimize the productivity of the cellulase produced in the claimed method.

As written, it is the Examiner’s position “thereby producing the cellulase enzymes and simultaneously producing biomass” is the result of the two part process under the claimed conditions. Examiner notes the Instant Specification teaches “By limiting this flow to values in the range 50 to 140 mg of sugar per gram of biomass per hour, when under limitation conditions, the strain simultaneously produces biomass and enzymes and tends towards an equilibrium state where it makes only enzymes” ([0054]). 
Further, because Warzywoda teaches a two-step method of producing enzymes using a filamentous fungi and the claimed conditions are rendered obvious, it would be expected to produce cellulase enzymes and simultaneously produce biomass as claimed.
 
Further, the following is noted from the MPEP:

MPEP 2144.05 [R-5]: Optimization Through Routine Experimentation
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


Therefore claim 19 is rendered obvious (claim 19).

As recited above, Warzywoda teaches 20-35 g/L carbon substrate may be used in the first phase. In Example 4 of the invention, Warzywoda teaches a biomass can be batch produced with 20 g/l xylose (carbon substrate). Therefore claim 2 is included in this rejection (claim 2). 

While the range disclosed by Warzywoda does not overlap with that recited in claim 3, it is interpreted to be sufficiently close. As recited above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Further, one would optimize the concentration of the substrate based on the desired biomass production in step (a). Therefore claim 3 is included in this rejection (claim 3).

It would have been obvious to combine the teachings of the prior art by optimizing the feed rate. While Warzywoda does not explicitly teach a flow of carbon source in the range of 70 to 100 mg per gram of cellular biomass per hour, the art teaches a substrate solution containing inducer is fed at a rate of 35 and 45 mg/g of cells per hour in a fed-batch phase. Philippidis teaches cellulase concentration is proportion to the substrate feeding rate. One would try increasing the feed rate to increase the concentration of cellulase produced. While Philippidis teaches enzyme productivity can be affected, the art goes on to teach that productive (hence, active) enzymes are still produced. Therefore the art does not teach away from increasing the feed rate. One would have had a reasonable expectation of success since Philippidis teaches this is a variable that can be adjusted to increase cellulase concentration. 

Further, it would have been obvious to modify the carbon feed rate disclosed by Warzywoda. As the substrate feed rate affects the reaction time and cellulase production, one would have been motivated to optimize the concentration during routine experimentation to achieve the desired product yield and reaction time. As recited above, the art teaches a flow of 35 and 45 mg/g of cells per hour. As disclosed by Warzywoda, the carbon source and inducer allow Trichoderma to grow and express and secrete cellulase. It is the Examiner’s position one would optimize rate disclosed by Warzywoda based on the desired cellulase production. Therefore the rates recited in claim 4 is rendered obvious (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

37 CFR 1.132 Declaration
The Examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Ben Chaabane filed on 09 July 2022. The Declaration under 37 CFR 1.132 filed 09 July 2022 is insufficient to overcome the rejections of claims 1 and 19 based upon obviousness over Warzywoda et al. in view of Philippidis et al. and Mukhopadhyay et al. as set forth in the last Office action because: 
 
The Affidavit states Warzywoda teaches an optimal flux of substrate 35 to 45 mg/g/h which is lower than the claimed range of 80-90 mg per gram per hour. The Affiant argues the claimed range it what makes it possible to produce both biomass and proteins. The Affidavit states that while Warzywoda describes two phases in the process, the Instant invention has three phases: 
A growth phase
A mixed fungal growth/enzyme production phase, which is prolonged by an enzyme production phase only.
The Affiant argues in Warzywoda the fed batch starts after 46 hours, while in the present invention it starts after 24 hours. The Affiant argues Warzywoda does not show the specific productivity of proteins is maximal for specific rates between 70 and 100 mg/g/h or 80-90 mg/g/h. The Affidavit discloses two experiments, Figure 1 shows the experiments carried out in two phases:
a phase in batch mode at 15 g/L lactose
a fed batch phase launched when the latter was exhausted (at 28 hours) with a feed rate of 1 ml/h. The flow rate was increased to 2 ml/h 24 hours later, the 3 ml/h 48 hours later.
The Affidavit argues the data in Figure 1 confirms the optimal value of flux of carbonaceous substrate of 35 mg.g.h as determined in Warzywoda US4762788.

The Affidavit states the optimized process (Figure 4) is carried out in three steps. The Affidavit notes the third step is an extension of the second one and consists of the exclusive protein production step. The Affidavit states the present invention has three phases instead of the two phased protocol:
a first growth phase with lower glucose concentration
a second phase with a mixed growth/production phase at a growth rate lower than umax
a third production phase, which is in fact the last part of the second phase.

The Affidavit states with this protocol, the Inventors were able to reduce by 50% the maximal oxygen uptake rate with the same biomass concentration.

Examiner notes pages 3 and 7 include photocopies which are illegible. Examiner notes Figure 4 is in a foreign language. Therefore the Affidavit is unclear.  

The Affidavit is insufficient for the following reasons:
The Affidavit asserts the claimed method comprises three phases, including a third production phase. Examiner notes the claims do not recite a third phase or a third step. Claims 1 and 19 recite step “a” and step “b”. There is not third step. A search of the Specification does not indicate the presence of a “third phase” or a “third step”. At page 3, point 9, the Affidavit states the third phase is “an enzyme production phase only”. Examiner reiterates a third phase is not supported by the Specification or the claims. The claims recite “wherein the fungus strain initially simultaneously produces biomass and enzymes, and over time tends towards an equilibrium state wherein substantially only enzymes are made”. As written, this is not a separate step. Examiner notes the wherein clause is part of step b.  Examiner also notes the wherein clause does not recite an active method step. It recites what the strain does under the claimed conditions. The Specification only mentions a first step and a second step. The Instant Specification does not disclose a third step. Therefore the Affidavit is not commensurate with the scope of the claims or the Affidavit 

Examiner notes the Instant Specification states the following (see page 6 of Specification field on 19 February 2014):
A flow of inducer carbonaceous substrate, qs, of more than approximately 140 mg of sugar per g of biomass per h causes an accumulation of sugar in the medium and modifies the physiological behaviour of the Trichoderma reesei, resulting in a fall in the specific rate of protein production, qp (catabolic repression phenomenon). By limiting this flow to values in the range 50 to 140 mg of sugar per gram of biomass per hour, when under limitation conditions, the strain simultaneously produces biomass and enzymes and tends towards an equilibrium state where it makes only enzymes.

.

The cited section discloses how the biomass performs under flow conditions of 50 to 140 mg of sugar per gram of biomass per hour. Examiner notes this range encompasses flow rates outside the claimed range of 80-90 mg per gram per hour. Therefore it appears the equilibrium state where only enzymes are made can occur at values lower than 80 mg per gram per hour and higher than 90 mg per gram per hour.

Warzywoda teaches Examples 1 to 3 are given by way of indication and Examples 4 and 5 illustrate the invention. Examiner notes Example 1 (hence, which Warzywoda teaches is not the invention) recites 46 hours. Example 4 (which Warzywoda states is the Invention)  states “fermentation was carried out under the conditions described in Example 2”. Example 2 states growth is conducted for 27 hours ([0044]). While Warzywoda does not explicitly teach 24 hour, it would have been obvious to optimize the growth time. As set forth above, Warzywoda teaches a first growth phase. While Warzywoda teaches 27 hours, it would have been obvious to perform step a) for 24 hours. Because Warzywoda teaches biomass is produced in this phase, one would optimize the growth phase to obtain the desired amount of biomass growth. Examiner also notes independent claim 19 does not recite a time for phase a. Therefore it appears the time is not critical.

While Warzywoda does not teach the claimed range of carbon flow. Examiner notes the rejection is not one of anticipation, but of obviousness. It would have been obvious to combine the teachings of the prior art by optimizing the feed rate. While Warzywoda does not explicitly teach a flow of carbon source in the range of 80 to 90 mg per gram of cellular biomass per hour, the art teaches a substrate solution containing inducer is fed at a rate of 35 and 45 mg/g of cells per hour in a fed-batch phase. Philippidis teaches cellulase concentration is proportion to the substrate feeding rate. One would try increasing the feed rate to increase the concentration of cellulase produced. One would have had a reasonable expectation of success since Philippidis teaches feed rate is a  variable that can be adjusted to increase cellulase concentration. It would have been obvious to modify the carbon feed rate disclosed by Warzywoda. As the substrate feed rate affects the reaction time and cellulase production, one would have been motivated to optimize the concentration during routine experimentation to achieve the desired product yield and reaction time.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.


APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 29 July 2022 are acknowledged. The Applicant argues the cited references do not disclose or suggest in combination the unexpected and superior results of the claimed invention as allegedly demonstrated in the Declaration filed on 29 July 2022. The Applicant assets the claimed method comprises a three phase protocol, and reiterates the statements made in the Affidavit. The Applicant argues the prior art teaches a two phase protocol and asserts none of the cited references disclose this novel protocol.
The Applicant alleges Mukhopadhyay disclosed that the cellular concentration that is relative to the kLa value of 80 h-1 is of 1,2 g/L only (table 1), a much lower concentration than the claimed range. Moreover, the enzyme productivity relative to this kLa value is low, twice as low in fact compared to other examples in that table 1 showing higher kLa values (5.1 versus 8.5 up to 12.0): the sole example of that prior art with a kLa within the range presently claimed is combined with a much too low concentration of substrates and is the worst one in terms of productivity, which would certainly not lead one of ordinary skill in the art into decreasing the kLa values to such low values.
Still further, Mukhopadhyay describes substrates made of cellulose, which is a non-soluble substrate; experiments with such a substrate are not representative ones, because this absence of solubility in water increases the viscosity of the medium, which, in turn, negatively impacts kLa values. The Applicant states, if anything, Mukhopadhyay teaches away from the present invention.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant reiterates the statements made in the Affidavit, and argues the claimed Invention is actually a three step method. As set forth in Examiner’s response to the Affidavit, the claims do not recite a third step. Claims 1 and 19 recite step “a” and step “b”. Examiner emphasizes there is not support for a third step or third phase in the original disclosure. The specification as filed never recites a “third step”, a “third phase” or a “step c”. The Instant Specification states the following (see page 6 of Specification field on 19 February 2014):
A flow of inducer carbonaceous substrate, qs, of more than approximately 140 mg of sugar per g of biomass per h causes an accumulation of sugar in the medium and modifies the physiological behaviour of the Trichoderma reesei, resulting in a fall in the specific rate of protein production, qp (catabolic repression phenomenon). By limiting this flow to values in the range 50 to 140 mg of sugar per gram of biomass per hour, when under limitation conditions, the strain simultaneously produces biomass and enzymes and tends towards an equilibrium state where it makes only enzymes.
The cited section discloses how the biomass performs under flow conditions of 50 to 140 mg of sugar per gram of biomass per hour. This is not a third step.

The arguments directed to Mukhopadhyay are acknowledged. The Applicant argues Mukhopadhyay does not teach a water soluble carbonaceous substrate. Examiner notes the primary reference (Warzywoda) teaches this limitation. Mukhopadhyay is relied upon because it teaches a fungal strain can be grow in a bioreactor with the claimed kLa. While the Applicant argues Table 1 of Mukhopadhyay discloses a lower cell concentration than that which is claimed, Mukhopadhyay is not relied upon to teach step a of claim 1. In Table 1 Mukhopadhyay discloses cell mass and cellulase productivity “as a function of agitation and kLa”. In other words, Table 1 discloses the cell mass and enzyme productivity resulting from the disclosed agitation speed and kLa. Mukhopadhyay does not teach using a cell concentration of 1.2 g/l to perform the instant method steps, as the Applicant appears to argue. While the Applicant argues the enzyme productivity disclosed by the reference is low, Examiner notes none of the Instant claims are directed to enzyme productivity. While the Applicant asserts Mukhopadhyay teaches away from the Instant Invention, Examiner notes the reference does not teach away from Warzywoda. Mukhopadhyay is relied upon because it teaches a fungal strain that can be grown in a bioreactor with the claimed kLa.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653